DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              FRANK SPECIALE and THABITA JOHNSON,
                           Appellants,

                                    v.

          OLIVE GLEN CONDOMINIUM ASSOCIATION, INC.,
                          Appellee.

                              No. 4D21-611

                          [October 21, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Betsy Benson, Judge; L.T. Case No. COCE 14-3835 (56)
and CACE 20-802.

  Ronald E. D’Anna of D’Anna Legal, PLLC, Boca Raton, for appellant.

  Esther E. Galicia and Susan H. Aprill of Fowler White Burnett, P.A.,
Miami, for appellee.

PER CURIAM.

  Affirmed.

WARNER, LEVINE, and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.